PER CURIAM.
Ronald Miller, Jr., on behalf of himself and his minor child, Megan, appeals from the district court’s1 dismissal without prejudice of his lawsuit. Having carefully reviewed the record and appellants’ brief, we agree with the district court that it lacked *459subject matter jurisdiction over Miller’s claims concerning child visitation. See Thompson v. Thompson, 484 U.S. 174, 187, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988); Kahn v. Kahn, 21 F.3d 859, 861 (8th Cir. 1994). Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

. The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa.